FILED
                           NOT FOR PUBLICATION                                 JUN 18 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DEBORAH A. BRODIE,                               No. 13-35023

              Plaintiff - Appellant,             D.C. No. 2:12-cv-00469-TOR

  v.
                                                 MEMORANDUM*
NORTHWEST TRUSTEE SERVICES,
INC.; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, District Judge, Presiding

                        Argued and Submitted June 4, 2014
                               Seattle, Washington

Before: McKEOWN and WATFORD, Circuit Judges, and ROTHSTEIN, Senior
District Judge.**

       1. The district court properly dismissed Deborah Brodie’s wrongful

foreclosure claim because she failed to allege a plausible claim for relief. Brodie


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Barbara Jacobs Rothstein, Senior District Judge for the
U.S. District Court for the Western District of Washington, sitting by designation.
                                                                           Page 2 of 3
concedes that she defaulted on her loan and cannot dispute that the noteholder

would be entitled to foreclose. See Trujillo v. Nw. Tr. Servs., Inc., 2014 WL

2453092, at *5–8 (Wash. Ct. App. June 2, 2014). As evidenced by the documents

Brodie herself submitted to the district court, U.S. Bank National Association

(“U.S. Bank”) holds the note as trustee for the WaMu trust. The fact that U.S.

Bank chose to act through its authorized agent, JPMorgan Chase Bank, does not

alter its right to foreclose and to appoint a successor trustee under the Washington

Deed of Trust Act. See Bain v. Metro. Mortg. Grp., Inc., 285 P.3d 34, 45 (Wash.

2012) (en banc). Brodie has not alleged any facts that would have prevented

Northwest Trustee Services from relying on U.S. Bank’s beneficiary declaration.

Under these circumstances, the declaration made under penalty of perjury satisfied

Revised Code of Washington § 61.24.030(7)(a). See Trujillo, 2014 WL 2453092,

at *12–13.

      2. The district court also correctly concluded that Brodie lacks standing to

challenge the transfer and assignment of the note and deed of trust. She is neither a

party to nor a beneficiary of the assignment and transfer. Even assuming Brodie

has alleged defects in the transfer of the note and deed of trust, she has not alleged

facts showing why any of the purported defects would render the assignment void
                                                                          Page 3 of 3
or otherwise affect the noteholder’s right to foreclose. See, e.g., Bavand v.

OneWest Bank, F.S.B., 309 P.3d 636, 642–44 (Wash. Ct. App. 2013).

      3. The district court did not abuse its discretion by denying leave to amend.

Brodie had at least two opportunities to substantively amend her complaint. Any

further amendment would be futile because U.S. Bank could legally foreclose on

her defaulted loan, and Brodie lacks standing to challenge the assignment and

transfer of the note and deed of trust. See Allen v. City of Beverly Hills, 911 F.2d

367, 373–74 (9th Cir. 1990).

      AFFIRMED.